          Case 1:17-cr-00554-RJS Document 55 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                  No. 17-cr-554 (RJS)
         -v-
                                                                       ORDER
 VALENTINA STEEN,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of a request for early termination of supervised release from

Supervisee Valentina Steen, as well as a letter from the government requesting a telephonic

sentencing hearing for the violations of supervised release that Steen admitted to on July 19, 2019

and October 1, 2019. (See Doc. Nos. 53, 54.) IT IS HEREBY ORDERED THAT the parties shall

appear for sentencing on the violations of supervised release on December 18, 2020, at 2:00 p.m.

IT IS FURTHER ORDERED THAT Supervisee’s sentencing submission shall be due no later than

December 11, 2020 and should indicate whether, in light of the COVID-19 pandemic, Supervisee

prefers to proceed remotely – and if so, whether Supervisee prefers to proceed telephonically or

by videoconference – or seek adjournment to a date that sentencing can take place in-person. The

government’s sentencing submission shall be due no later than December 16, 2020. Once the

Court has determined whether the proceeding will take place in person, telephonically, or by

videoconference, it will issue an order in due course with additional details concerning the logistics

of the conference.

       Although defense counsel has represented that Supervisee is likely to consent to a remote

proceeding, defense counsel shall discuss the attached Waiver of Right to be Present at Criminal

Proceeding with Supervisee prior to the proceeding. If Supervisee consents, and is able to sign the
          Case 1:17-cr-00554-RJS Document 55 Filed 12/08/20 Page 2 of 2




form (either personally or, in accordance with Standing Order M10-468, 20-mc-174 (CM)

(S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with the

executed form at least 24 hours prior to the proceeding. In the event Supervisee consents, but

counsel is unable to obtain or affix Supervisee’s signature on the form, the Court will conduct an

inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Supervisee’s signature to the form.

SO ORDERED.

Dated:         December 7, 2020
               New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
